IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


IN RE: 1ST INVESTIGATING GRAND               : No. 63 MM 2017
JURY OF CENTRE COUNTY,                       :
INVESTIGATION 11                             :
                                             :
                                             :
PETITION OF: THE DISTRICT                    :
ATTORNEY OF CENTRE COUNTY                    :


                                        ORDER



PER CURIAM

      AND NOW, this 27th day of April, 2017, the Petition for Review, Application for

Stay, and the Motion to Seal are DENIED.

      This denial is WITHOUT PREJUDICE to the District Attorney to present a

reconsideration motion to the supervising judge of the grand jury.